DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 and 3-14 are allowable.  Claim 3, previously withdrawn from consideration as the result of a restriction requirement, has been amended during prosecution to require all the limitations of an allowable claim (Claim 1).  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the inventions of Group I and Group III, as set forth in the Restriction Requirement included in the Non-Final Office Action of 2/7/2022, is hereby withdrawn and Claim 3 is hereby rejoined and fully examined for patentability under 37 CFR § 1.104.
In view of the withdrawal of the restriction requirement, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application.  Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215; 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.
This application is in condition for allowance except for the presence of Claim 2 which was non-elected in a telephone conversation with Applicant’s representative on 1/31/2022 (see Non-Final Office Action of 2/7/2022, page 6).  In the telephone conversation, and in the subsequent written response of 6/7/2022, Applicant’s representative did not make any arguments against the restriction requirement (see, e.g., page 7 of Applicant’s Remarks of 6/7/2022).
When an election is not accompanied by any arguments against the restriction requirement, i.e., when the response does not distinctly and specifically point out any supposed errors in the restriction requirement, the election is treated as an election without traverse.  See MPEP § 818.01(a).
In the present case, the confirmation of the election of Group I (Claims 1 and 4-14) in the Remarks of 6/7/2022 was not accompanied by any arguments against the restriction requirement presented in the Non-Final Office Action of 2/7/2022.  Therefore, the election is treated as an election without traverse.  Traverse is required to preserve the right of petition.  See MPEP § 818.01(c).  Therefore, in the present case, Applicant has not retained the right to petition the restriction requirement.
When applicant has not retained the right to petition the restriction requirement and the application is otherwise ready for allowance, the claims to the non-elected invention(s), except for claims directed to non-elected species and non-elected inventions eligible for rejoinder, may be cancelled by an examiner’s amendment, and the application passed to issue (see MPEP § 821.02).  Accordingly, Claim 2 is hereby cancelled.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authority for the examiner’s amendment to the title may be found in MPEP § 606.01, which states that “[i]f a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by examiner’s amendment.”
Authority for the examiner’s amendment to the claims (cancelling Claim 2) may be found in MPEP § 821.02, which states that “[w]hen applicant has not retained the right to petition the restriction requirement and the application is otherwise ready for allowance, the claims to the non-elected invention, except for claims directed to non-elected species and non-elected inventions eligible for rejoinder, may be cancelled by an examiner’s amendment, and the application passed to issue”.

Amendment to the Title
The title is amended as follows:
-- POLARIZING PLATE HAVING SPECIFIED RATIO OF POLARIZING FILM SHRINKAGE FORCE TO PROTECTIVE FILM SHRINKAGE FORCE --

Amendment to the Claims
Claim 2.  (Cancelled)

Allowable Subject Matter
Claims 1 and 3-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
With respect to Claim 1, although the prior art discloses various polarizing plates, including:


    PNG
    media_image1.png
    147
    528
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    98
    530
    media_image2.png
    Greyscale


The prior art fails to disclose or suggest the above combination of features further comprising:


    PNG
    media_image3.png
    126
    529
    media_image3.png
    Greyscale



With respect to Claim 3, although the prior art discloses various polarizing plates, including:


    PNG
    media_image4.png
    223
    533
    media_image4.png
    Greyscale


The prior art fails to disclose or suggest the above combination of features further comprising the combined features of:


    PNG
    media_image5.png
    151
    531
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    278
    535
    media_image6.png
    Greyscale


With respect to Claims 4-14, these claims each depend from Claim 1, and are therefore allowable for at least the reasons stated above.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is (571) 272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872